DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/087,480, now US Patent no. 10,898,629, which is a national stage entry under 35 USC 371 of PCT/EP2017/056611 filed 21 March 2017 and claims the benefit of foreign priority from EP Application no. 16 161 944.0 filed 23 March 2016.

Information Disclosure Statement
The information disclosure statements received 11 January 2022 and 7 December 2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	 
Claim(s) 1, 2, 5, 7, 8, 12-19, and 21-23 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McBride et al. (US Publication no. 2013/0066140 – disclosed by Applicant).
In regard to claims 1, 15, and 16, McBride et al. describes a ventricular assist device that may be percutaneously inserted through a patient’s blood vessel (para 5, 64, 163; figure 3).  The device of McBride et al. is depicted in figure 14 comprising the pump section 626 with an inlet 642 and an outlet 644 with an impeller 610 (figures 15A and 15B) located therein (para 136-146).  A screen like device is located at the inlet serving as a filter for reducing inlet flow obstructions (para 143-144).  Because a screen is comprised of a fine wire mesh netting, the screen taught by McBride et al. is considered to comprise a plurality of apertures acting as a sieve which permits the flow of blood while blocking obstructions.  
McBride et al. is considered to anticipate each and every feature of the present invention comprising an intravascular blood pump with a screen filter associated with the inlet.  However, McBride et al. does not describe the filter as a sleeve design.  In view that filter sleeve of the present invention and the filter screen of McBride et al. are both located in the inlet and provide the same intended use and functional benefit, the configuration of the size and shape has been held to be obvious based on choice in design.  Further, a screen versus a porous filter sleeve to act as a filter is considered to comprise equivalent alternatives to one another since the substitution of one configuration for another would provide similar functional benefit and intended use.  Therefore, the modification of the filter screen of McBride et al. to be a filter sleeve is considered to have been obvious to one of ordinary skill in the art at the effective filing date since the modification would comprise the substitution of suitable equivalent alternatives to yield a predictable result.
In regard to claims 2 and 20, McBride et al. does not teach the dimensions of the apertures in the screen forming the filter.  The present specification teaches that the aperture size is selected in order to prevent obstructions such as blood clots from passing through without any further criticality as to the specific dimension.  In view that the purpose of the filter is to prevent passage of objects, as taught by McBride et al., the relative size of the apertures in McBride et al. would not perform differently than the claimed invention.  Therefore, the recited dimensions of the filter apertures are considered to have been obvious to one of ordinary skill in the art at the time of the invention since it would merely be choice of the designer to select suitable dimensions to satisfy the intended use.
In regard to claim 5, the filter portion at inlet 642 is formed from the mesh 631 that comprises the pump section (para 143, figures 14 and 17).
In regard to claim 7, the mesh 631 comprising the filter is formed from a memory metal such as nitinol (para 142).  
In regard to claim 8, the filter portion at the inlet 642 comprising the screen is considered to have a conical or tapered shape.
In regard to claims 12-14 and 21-23, the claimed features of the present invention are considered to comprise the intended use of the pump, wherein the structure of the pump merely has to be capable of performing the intended use.  The structure of McBride et al. is considered capable of being used in the locations described and is taught to be useful as left or right ventricular assist devices (para 2, 6, 7, and 130).  Additionally, the pump of McBride et al. may be an intravascular catheter pump (para 64). 
In regard to claims 17 or 18, in McBride et al. the inlet section of the pump includes the screen-like device serving as the filter (para 143).  Application of the filter to the pump structure as either integral with or an insert therein is considered to comprise the variety obvious suitable alternative techniques for attaching the filter.
In regard to claim 19, the inlet portion 642 comprising the filter screen is considered to comprise a plurality of struts forming the mesh portion of the pump.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,898,629.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited by the ‘629 patent overlap in scope with the present invention and render the presently claimed limitations obvious. The ‘629 patent in claims 1, 32, and 35-36 present an intravascular blood pump with structural features as claimed including a filter associated with the proximal end and placed in the inlet of the filter.  The only difference between the ‘629 patent and present invention is that the ‘629 does not describe a filter sleeve as the filter device placed over the blood flow inlet.  However, a filter sleeve is considered to comprise an alternative equivalent suitable for serving the same purpose as the filter in the ‘629.  Modification of the ‘629 with a filter sleeve is considered to have been obvious to one of ordinary skill since the modification would pertain to the substitution of a suitable alternative design for another to yield the same result.

Allowable Subject Matter
Claims 3, 4, 6, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to describe further structural details about the filter structure nor the manner in which the filter is attached to the pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        31 August 2022